DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: In lines 2, 6 and 12, “brassier” should be --brassiere--. 
Claim 20 is objected to because of the following informalities: In line 1, “claim 15” should be --claim 19--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2,437,149 A) in view of Dragan (US 2012/0024727 A1). 
Regarding claim 1, Baxter teaches a garment bag comprising:
a bag body defining an internal volume and comprising a fabric;
a top edge defining an opening leading to the internal volume; and
a closing mechanism (15/16/17, 21/23) provided along the top edge (column 1 line 40-column 2 line 41, claim 1, 2 and FIG. 1-6).
Baxter fails to teach the fabric being an open mesh-style fabric. Dragan teaches an analogous garment bag and further teaches that it is known and desirable in the prior art to form garment bags from an open mesh fabric that enables the bag to additionally be machine launderable and dryable (abstract, paragraphs 3, 13).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by alternatively forming the garment bag from an open mesh-style fabric, as taught by Dragan, so that the bag has additional functionality as a machine launderable and dryable bag. 
Baxter also fails to teach a plurality of receiving fasteners provided on the bag body and a fabric backing provided on the bag body adjacent to the top edge, wherein the plurality of receiving fasteners are disposed only in the internal volume of the bag body and wherein the plurality of receiving fasteners are provided on the fabric backing. Dragan further teaches that it is known and desirable in the prior art to provide analogous garment bags with a plurality of receiving fasteners (30) and a fabric backing (18), wherein the plurality of receiving fasteners are disposed only in an internal volume of the bag and wherein the plurality of receiving fasteners are provided on the fabric backing, in order to securely hang articles of clothing within the bag (paragraphs 4, 15, 19, 20 and Fig. 1-4). It should be noted that the upper most fasteners and fabric backing depicted in Fig. 4 are at a position relative to the top edge sufficient to meet language “adjacent to the top edge”. However, Dragan also clearly discloses that it is desirable to position the fasteners near the bags opening to furnish easy and direct access for the attachment and detachment of garments (paragraph 20). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by additionally providing the bag body with a plurality of receiving fasteners and a fabric backing adjacent to the top edge, wherein the plurality of receiving fasteners are disposed only in the internal volume of the bag body and wherein the plurality of receiving fasteners are provided on the fabric backing, as taught by Dragan, in order to provide the bag with a means for securely hanging and retaining articles of clothing within the bag. 
Regarding claim 2, Baxter as modified by Dragan teaches the garment bag of claim 1 above, wherein the bag further comprises a dividing panel (12) coupled to the bag body in the internal volume, wherein the dividing panel divides the internal volume into two chambers (13, 14) (Baxter: FIG. 1-6). 
Regarding claim 3, Baxter as modified by Dragan teaches the garment bag of claim 2 above, wherein the plurality of receiving fasteners comprises a first plurality of receiving fasteners but fails to teach a second plurality of receiving fasteners provided only in the internal volume opposite the first plurality of receiving fasteners. 
However, as Baxter teaches two chambers, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by providing each of the two chambers with the plurality of receiving fasteners taught by Dragan, such that the first chamber comprises the first plurality of receiving fasteners and the second chamber comprises a second plurality of receiving fasteners opposite the first plurality of receiving fasteners, in order to provide the bag with a means for securely hanging and retaining articles of clothing within each of the two chambers.
Claims 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Dragan and Schreckenhofer (US 2014/0097214 A1). 
Regarding claim 4, Baxter teaches a garment bag comprising:
a first panel (10) having a first edge, second edge, top edge, and bottom edge; and
a second panel (11) having a first edge, second edge, top edge, and bottom edge;
wherein the first panel and the second panel comprise a fabric; and
wherein the first panel and second panel are attached along the first panel first edge and second panel first edge, first panel second edge and second panel second edge, first panel bottom edge and second panel bottom edge, defining a bag interior (column 1 line 40-column 2 line 41, claim 1, 2 and FIG. 1-6).
Baxter fails to teach the fabric being an open mesh-style fabric to allow for water to flow through the fabric and clean a brassier when washed in the washing machine. Dragan teaches an analogous garment bag and further teaches that it is known and desirable in the prior art to form garment bags from an open mesh fabric that enables the bag to additionally be machine launderable and dryable (abstract, paragraphs 3, 13).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by alternatively forming the garment bag from an open mesh-style fabric that allows for water to flow through the fabric, as taught by Dragan, so that the bag has additional functionality as a machine launderable and dryable bag. 
Baxter also fails to teach a plurality of receiving fasteners disposed within an internal volume of the bag interior on the first panel adjacent to the top edge, at least one of the plurality of receiving fasteners to receive a hook of a brassier and wherein the plurality of receiving fasteners are attached to the first panel by way of a backing material. 
Dragan further teaches that it is known and desirable in the prior art to provide analogous garment bags with a plurality of receiving fasteners (30) and a fabric backing (18), wherein the plurality of receiving fasteners are disposed within an internal volume of the bag and wherein the plurality of receiving fasteners are provided on the fabric backing, in order to securely hang articles of clothing within the bag (paragraphs 4, 15, 19, 20 and Fig. 1-4). It should be noted that the upper most fasteners and fabric backing depicted in Fig. 4 are at a position relative to a top edge sufficient to meet language “adjacent to the top edge”. However, Dragan also clearly discloses that it is desirable to position the fasteners near the bags opening to furnish easy and direct access for the attachment and detachment of garments (paragraph 20). 
Schreckenhofer also teaches an analogous garment bag (22) having a plurality of analogous receiving fasteners (16) and further teaches that analogous receiving fasteners are not limiting and can be any suitable fastener such as clasps, loops, hooks (each known to have a u-shape) and the like (paragraph 28 and FIG. 2-6B). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by additionally providing the bag body with a plurality of receiving fasteners and a backing material adjacent to the top edge, wherein the plurality of receiving fasteners are disposed within an internal volume of the bag interior on the first panel adjacent to the top edge and wherein the plurality of receiving fasteners are attached to the backing material, as taught by Dragan, in order to provide the bag with a means for securely hanging and retaining brassieres and other articles of clothing within the bag. Additionally, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further select a type or shape of receiving fastener that would be best suited for the particular article of clothing intended to be secured within the bag, such as the types of receiving fasteners taught by Schreckenhofer or other receiving fasteners having a u-shape or other shape or configuration capable of receiving a hook of a brassiere. 
Regarding claim 5, Baxter as modified by Dragan and Schreckenhofer teaches the garment bag of claim 4 above, but fails to teach a second plurality of receiving fasteners provided only in the bag interior on the second panel adjacent the top edge.  
However, as Baxter teaches two chambers, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baxter by providing each of the two chambers with the plurality of receiving fasteners taught by Dragan, such that the first chamber comprises the plurality of receiving fasteners on the first panel and the second chamber comprises a second plurality of receiving fasteners opposite the first plurality of receiving fasteners on the second panel adjacent the top edge, in order to provide the bag with a means for securely hanging and retaining articles of clothing within each of the two chambers.
Regarding claim 7, Baxter as modified by Dragan and Schreckenhofer teaches the garment bag of claim 4 above, wherein the plurality of receiving fasteners are u-shaped (Schreckenhofer: paragraph 28).
Regarding claim 8, Baxter as modified by Dragan and Schreckenhofer teaches the garment bag of claim 4 above, wherein the top edge comprises a closing mechanism (Baxter: column 1 line 48-column 2 line 13). 
Regarding claim 9, Baxter as modified by Dragan and Schreckenhofer teaches the garment bag of claim 4 above, wherein a third panel (12) is coupled to the first panel first edge and first panel second edge, the third panel dividing the bag interior into two chambers (13, 14) (Baxter: FIG. 1-6).
Allowable Subject Matter
Claims 15-20 are allowable over the prior art. 
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Dragan does not disclose a garment bag including a plurality of receiving fasteners adjacent a top edge of the bag and thus, teaches away from the claimed invention, is not persuasive. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The upper most fasteners and fabric backing depicted in Fig. 4 of Dragan are at a position relative to a top edge sufficient to meet language “adjacent to the top edge”. Additionally, Dragan also clearly discloses that it is desirable to position the fasteners near the bags opening to furnish easy and direct access for the attachment and detachment of garments (paragraph 20). Accordingly, it would have been well within the level of ordinary skill in the art to position the fasteners adjacent to the top edge and opening of Baxter as clearly and explicitly suggested by Dragan.
Applicant’s argument that nothing in the cited reference leads to the Examiner’s conclusion that clasps, loops and hooks are known to have a u-shape, is not persuasive. 
It is well known that clasps, loops and hooks are well known to have a u-shape or other similar shape compatible with the hook of a bra. 
Additionally, the claim language “to receive the hook of the brassiere” is insufficient to define any specific structure of the receiving fastener as the language “to receive” is broad and does not limit the structure of the receiving fastener or the functional relationship between the receiving fastener and a hook of a brassiere. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Snyder (US 7,712,641 B2), Cunningham (US 2017/0215616 A1) and Bielski (US 2013/0075288 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734    

/JES F PASCUA/Primary Examiner, Art Unit 3734